DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson [U.S. Patent No. 3185947] in view of Sano et al. [U.S. Patent No. 7397338] and Hanaki [WO2011155600 A1].
Regarding claim 1, Freymodsson discloses a coil component comprising: 
a main body (e.g., 10, wafer comprising ferromagnetic material, column 2, lines 47-50, Fig. 1) portion containing resin, and a plurality of recesses (e.g., 16A, 16B, see Figure 1) extending from a top surface of the main body portion toward a bottom surface are provided in side surfaces of the main body portion 10;
a coil (e.g., coil comprising conductive strips 24, Fig. 1) provided in the main body portion; and 
an outer electrode (e.g., 18A, 18B) electrically connected to the coil, the outer electrode being disposed in a recess of the plurality of recesses (e.g., 16A, 16B). 
Freymodsson discloses the instant claimed invention discussed above except for a wall layer interposed between the outer electrode and an inner surface of the recess,
wherein each of the plurality of recesses is provided in each of the respective corner portions connecting respective adjacent side surfaces of the main body portion.
Sano discloses a wall layer (e.g., 18, column 3, lines 25-26, Fig. 1) interposed (column 5, lines 40-45) between outer electrode (e.g., 16e, 16f, column 3, lines 65-67, Fig. 1) and an inner surface of recess (e.g., 26, 27, column 4, lines 24-25, 43-44, Fig. 1).

Hanaki discloses each of a plurality of recesses (e.g., 46, see translation and Fig. 3) provided in each of the respective corner portions connecting respective adjacent side surfaces of main body portion (e.g., base 4 with surfaces 43 and 45 not including wall 42, see Fig. 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of recess on respective corner portions connecting adjacent side surfaces of a main body portion as taught by Hanaki to the body structure of Freymodsson in view of Sano to provide secured corner positions and electrical separation between outer electrodes of electronic component to avoid possible electrical short circuit.
Regarding claim 2, Sano discloses the wall layer 18 is substantially shaped along the inner surface of the recess (26, 27) [Col. 4, Lines 40-45, Fig. 1, 2A, 2B].
Regarding claim 3, Sano discloses the wall 18 layer contains resin [Col. 3, Lines 25-26]. 
Regarding claim 5, Freymodsson discloses the coil includes an outer wiring (e.g., 24) exposed from at least one of a top surface (e.g., 12, column 2, lines 34-35, Fig.1) and 
Regarding claim 8, Sano discloses the wall 18 layer contains resin [Col. 3, Lines 25-26].
Regarding claim 10, Freymodsson discloses the coil includes an outer wiring (e.g., 24, Fig. 1) exposed from at least one of a top surface 12 and a bottom surface 14 of the main body portion 10, and the outer electrode (18A, 18B) and the outer wiring 24 are integrally continuous [Col. 2, Lines 40-71, Fig. 1].
Regarding claim 11, Freymodsson discloses the coil includes an outer wiring (e.g., 24, Fig. 1) exposed from at least one of a top surface 12 and a bottom surface 14 of the main body portion 10, and the outer electrode (18A, 18B) and the outer wiring 24 are integrally continuous [Col. 2, Lines 40-71, Fig. 1].

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Hanaki as applied to claim 1 above, and further in view of Kitagawa [U.S. Patent No. 7081804].
Regarding claim 4, Freymodsson in view of Sano and Hanaki discloses the instant claimed invention discussed above except for the wall layer contains ceramic. 
Kitagawa discloses wall layer (e.g., 21, 22, column 3, lines 5-10, Fig. 2A) contains ceramic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use wall layer which contains ceramic as 
Regarding claim 12, Freymodsson discloses the coil includes an outer wiring (e.g., 24, Fig. 1) exposed from at least one of a top surface 12 and a bottom surface 14 of the main body portion 10, and the outer electrode (18A, 18B) and the outer wiring 24 are integrally continuous [Col. 2, Lines 46-71, Fig. 1].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Hanaki as applied to claim 2 above, and further in view of Kitagawa [U.S. Patent No. 7081804].
Regarding claim 9, Freymodsson in view of Sano and Hanaki discloses the instant claimed invention discussed above except for the wall layer contains ceramic. 
Kitagawa discloses wall layer (e.g., 21, 22, column 3, lines 5-10, Fig. 2A) contains ceramic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use wall layer which contains ceramic as taught by Kitagawa to the wall layer of Freymodsson in view of Sano and Hanaki to provide an insulating layer with high heat resistance at the soldering point.
Claim 6, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Hanaki as applied to claim 5 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].

Pleskach discloses an insulating protective sheet (e.g., 130, column 8, lines 5-10, Fig. 4-8) covering outer wiring (e.g., 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating protective sheet as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Hanaki to provide the area above the coil inductor available for some other electrical components.
Regarding claim 17, Freymodsson in view of Sano and Hanaki discloses the instant claimed invention discussed above except for an insulating protective sheet covering the outer wiring.
Pleskach discloses an insulating protective sheet (e.g., 130, column 8, lines 5-10, Fig. 4-8) covering outer wiring (e.g., 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating protective sheet as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Hanaki to provide the area above the coil inductor available for some other electrical components.
Regarding claim 18, Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Hanaki as applied to claim 1 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 7, Freymodsson in view of Sano and Hanaki discloses the instant claimed invention discussed above except for further comprising:
a substantially annular core provided in a main body portion, and wherein coil is wound around the core.
Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular core where a coil is wound around as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Hanaki to provide the inductor a more contained magnetic flow and improve inductance value.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Hanaki as applied to claim 10 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 13, Freymodsson in view of Sano and Hanaki discloses the instant claimed invention discussed above except for an insulating protective sheet covering the outer wiring.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating protective sheet as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Hanaki to provide the area above the coil inductor available for some other electrical components.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Hanaki as applied to claim 2 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 14, Freymodsson in view of Sano and Hanaki discloses the instant claimed invention discussed above except for further comprising:
a substantially annular core provided in a main body portion, and wherein coil is wound around the core.
Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular core where a coil is wound around as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Hanaki to provide the inductor a more contained magnetic flow and improve inductance value.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Hanaki as applied to claim 3 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 15, Freymodsson in view of Sano discloses the instant claimed invention discussed above except for further comprising:
a substantially annular core provided in a main body portion, and wherein coil is wound around the core.
Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular core where a coil is wound around as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Hanaki to provide the inductor a more contained magnetic flow and improve inductance value.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Hanaki, further in view of Kitagawa [U.S. Patent No. 7081804] as applied to claim 4 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 16, Freymodsson in view of Sano and Hanaki, further in view of Kitagawa discloses the instant claimed invention discussed above except for further 
Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular core where a coil is wound around as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Hanaki further in view of Kitagawa to provide the inductor a more contained magnetic flow and improve inductance value.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because of the new ground of rejection.
With regards to the amendment of claim 1, Hanaki discloses each of a plurality of recesses (e.g., 46, see translation and Fig. 3) is provided in each of the respective corner portions connecting respective adjacent side surfaces of main body portion 4. The base 4 with surfaces 43 and 45 not including wall 42, (see Fig. 1 and 3). It would have been obvious to one having ordinary skill in the art to have plurality of recess on respective corner portions connecting adjacent side surfaces of a main body portion as taught by Hanaki to the main body of Freymodsson and Sano to provide secured corner positions and electrical separation between outer electrodes of electronic component to avoid possible electrical short circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.B/Examiner, Art Unit 2837 



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837